Citation Nr: 1402608	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to a compensable rating for residuals of a fracture of the left fifth metatarsal head (a left fifth toe disability) prior to October 17, 1995.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from August 1993, February 2003, May 2005, March 2007, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 1998, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (AVLJ).  In December 2013, the Veteran was advised that the AVLJ before whom he testified was no longer employed by the Board; he was offered an opportunity to testify at an additional hearing.  In December 2013 the Veteran responded, through his representative, that he did not wish to appear at an additional hearing.

Several of these claims have previously been decided by the Board, with those denials vacated by the United States Court of Appeals for Veterans Claims (Court).  In an August 2000 decision, the Board denied entitlement to a compensable evaluation for the Veteran's service-connected left fifth toe disability.  This decision was later vacated by the Court in September 2001.  In February 2003, the RO increased the evaluation for this disorder to 10 percent. 

In December 2005, the Board denied the Veteran's claim for an increased (then staged) rating for the left fifth toe disability, as well as the claim for service connection for a left knee disability.  The Veteran appealed these denials to the Court, and, during the same time frame, the RO issued a rating decision in March 2007 establishing an earlier effective date of October 17, 1995 (the date of claim) for the grant of a 10 percent evaluation for the left fifth toe disability.  In a November 2007 decision, the Court vacated the denial of service connection a left knee disorder and, to the extent that an evaluation excess of 10 percent had not been granted, the denial of an increased rating for the left fifth toe disability. 

In April 2009, the Board declined to reopen the Veteran's petition to reopen a claim of entitlement to service connection for residuals of a left ankle injury.  The issues of entitlement to an increased evaluation for residuals of a fracture of the left fifth metatarsal head and entitlement to service connection for a left knee disability and schizophrenia were remanded. 

In March 2011, the Board denied the instant claims.  It also referred to the AOJ the issue of entitlement to a total rating based on unemployability due to service-connected disability.  The Veteran appealed the denied issues to the Court, and in a June 2013 memorandum decision, the Court vacated and remanded the issues on appeal to the Board for additional action.  The Board also notes that the Court specified that the Veteran had not addressed the issue of a rating in excess of 10 percent for residuals of left fifth metatarsal head fracture from October 17, 1995, and that that issue was deemed abandoned.

The issues of entitlement to service connection for asthma, a left knee disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Prior to October 17, 1995, the Veteran's service-connected left fifth toe disability was manifested by pain and swelling.


CONCLUSION OF LAW

Prior to October 17, 1995, the criteria for an evaluation of 10 percent for residuals of a fracture of the left fifth metatarsal head were met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In a January 2003 letter, the RO notified the Veteran of the duties to notify and assist as outlined by the VCAA.  

A May 2003 letter listed the evidence of record and asked to the Veteran to identify any additional pertinent evidence.  

In March 2006, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that, regarding the issue decided herein, the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations were conducted during the period considered.  The Board observes that, as the issue before it concerns the evaluation of the left fifth toe disability prior to October 17, 1995, a current examination would not be illustrative of the level of disability for the period considered.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Currently before the Board is the issue of entitlement to a compensable rating for residuals of a fracture of the left fifth metatarsal head (a left fifth toe disorder) prior to October 17, 1995.  Notably, in the Board's March 2011 decision, the Board determined that the Veteran's claim had been pending since September 1992.  It denied a compensable evaluation prior to October 17, 1995.  As discussed above, the issue of an evaluation higher than 10 percent from October 17, 1995 was not addressed to the Court, and is considered to have been abandoned by the Veteran.  

The evidence pertaining to the period from September 1992 to October 1995 includes various VA outpatient records.  They reflect the Veteran's complaints of pain and swelling.  Chronic foot pain was assessed in July 1990, and a trial of Motrin was prescribed.  In May 1992, the Veteran indicated a history of pain and swelling in his left foot since 1969.  A June 1992 statement by a VA physician notes that the Veteran had a history of a service-connected foot injury that might be exacerbated by prolonged walking and standing.  She noted that the problem had been chronic in nature since 1969.  She advised that it was not in the Veteran's best interests to be placed in a position requiring prolonged walking and standing.  
In August 1992, a VA provider indicated that the Veteran's left fifth toe disability should in no way  limit his capacity for work.  In November 1993, he reported a history of chronic left foot pain.  In May 1994, he complained of recurrent left foot pain.  In September 1995, the Veteran reported a history of pain and edema on the medial aspect of his left foot in the area of the fifth metatarsal shaft.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's left fifth toe disability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot injuries.  A 10 percent rating contemplates moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.  

Having considered the evidence of record, the Board concludes that for the period prior to October 7, 1995, a 10 percent evaluation is warranted.  In that regard, the Board notes that the Veteran's consistent complaints of pain and swelling in the left foot warrant the assignment of a 10 percent evaluation for a moderate foot injury.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Notably, while the Veteran's disability might be exacerbated by prolonged walking or standing, the foot disability did not limit his capacity to work.  He was, in fact, still able to ambulate.

The Board has also determined that an evaluation in excess of 10 percent is not warranted for the period considered.  In that regard, there is no indication of record for the period on appeal that the Veteran's foot disability was severe in nature, whether moderately severe or otherwise.  His only functional loss is phrased in the context of a possibility, that is, that it might be exacerbated by prolonged walking.  This is contemplated by the moderate level of disability compensated by the 10 percent rating.

Regarding the remaining diagnostic criteria, the Board finds that they are not applicable in this case.  There is no indication of flatfoot, claw foot, malunion or nonunion of tarsal bones, or more than moderate symptoms of foot injury that would warrant an evaluation exceeding the 10 percent rating assigned herein based on painful motion.

The Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca.  The 10 percent evaluation assigned herein contemplates the Veteran's complaints of pain for the period prior to October 17, 1995.  However, the objective evidence does not demonstrate functional limitation due to pain or weakness that more nearly approximates the criteria for a 20 percent evaluation.  As such, the Board finds that the 10 percent evaluation assigned here to be appropriate.

	Extraschedular Consideration

The Board has also considered whether the Veteran's left fifth toe disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected left fifth toe disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's symptoms as described in detail above, to include pain and swelling during the period considered, are contemplated by the rating criteria for a moderate foot injury.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Even still, the record does not show that the Veteran has required hospitalization, or has lost significant periods of work, due to his left fifth toe disability during the period in question.  In short, the evidence does not support the proposition that the Veteran's service connected left fifth toe disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).


ORDER

For the period prior to October 17, 1995, an evaluation of 10 percent for residuals of a fracture of the left fifth metatarsal head is granted, subject to regulations applicable to the payment of monetary benefits.






	(CONTINUED ON NEXT PAGE)
REMAND

Asthma

In its March 2011 decision, the Board determined that the Veteran's claimed asthma clearly and unmistakably preexisted service.  It stated that the Veteran's "March 1968 pre-induction examination report documented that the claimant was an asthmatic, albeit not verified."  The Board further determined that asthma was not aggravated by service.

In the June 2013 memorandum decision, the Court found that the Board's statement of reasons and bases was inadequate to facilitate review.  It specified that the Board must determine whether the presumption of soundness applied, and if so, whether the record contained clear and unmistakable evidence that the claimed asthma existed prior to service and was not aggravated by service.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that the Veteran endorsed asthma on his March 1968 report of medical history.  However, clinical examination revealed normal lungs and chest, and asthma was not included in the summary of diagnoses and defects.  Rather, the examiner indicated in the notes section of the examination report "asthma - dates of Rx - no verif."  The Veteran was noted to be qualified for induction.  Because the claimed asthma was recorded by way of history only, and the clinical examination was normal, the Board concludes that asthma was not "noted" at the time of induction examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On remand, the Veteran should be afforded a VA examination to determine whether he clearly and unmistakably suffered from asthma prior to service, and if so, whether such asthma clearly and unmistakably was not aggravated by service.   The examiner should base his/her determination on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular disease or residuals thereof.

Acquired Psychiatric Disorder to include Schizophrenia

In the June 2013 memorandum decision, the Court determined that the Board erred when it found that a VA examiner provided adequate rationale for his negative opinion.  It noted that the sole rationale offered by the examiner to discount earlier diagnoses of schizophrenia was that although the Veteran had paranoid personality traits, "there was not adequate justification for the diagnosis of schizophrenia."  The Court stated that such statement was not a sufficient basis for the Board to favor one medical opinion over another, as it amounted to nothing more than the examiner's assertion that he was right and the others were wrong.  It specified that the examiner did not provide any explanation of which criteria were not met or what information in the medical narratives caused him to conclude that the diagnoses were not justified.  It concluded that, because the Board based its decision on an inadequate medical opinion, the matter should be remanded for further development.  As such, further medical inquiry is required.

Left Knee Disability

In the June 2013 memorandum decision, the Court noted that the Board had found the Veteran's allegations of continued problems with his left knee during and after service not credible "in light of the absence of documentation of any left knee complaints between the sprain in 1969 and the left knee sprain that was treated in 1993."  The Court determined that the Board did not provide sufficient reasons and bases for the conclusion that the Veteran's statements were not credible.  The Court also concluded that a February 2004 VA examination was inadequate in that the examiner relied on the absence of corroborating evidence of left knee symptoms to conclude that the Veteran's left knee disability was unrelated to service.  It noted that the only rationale provided by the examiner was the absence of post service treatment records recording symptomatology, and that he failed to explain why the Veteran's statements did not present sufficient evidence linking the Veteran's current condition to service.  The Court ordered that VA obtain an adequate medical opinion with supporting rationale, and reassess the weight and credibility of the Veteran's statements concerning his post service symptoms.  

In light of the above discussion, additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present asthma.  The claims folders must be made available to and reviewed by the examiner.  

All indicated studies should be performed, and their results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran clearly and unmistakably entered service with asthma.  Clear and unmistakable means obvious and manifest. 

If so, the examiner should provide an opinion regarding whether asthma clearly and unmistakably underwent no permanent increase in severity during service.  

If the examiner determines that asthma did not clearly and unmistakably preexist service, he or she should provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that asthma began in service or is related to any disease or injury in service. 

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present acquired psychiatric disorder.  The examiner should specify whether there is a diagnosis of schizophrenia; if not, the examiner should explain why no diagnosis of schizophrenia is warranted, specifically referencing the diagnostic criteria that have not been met.

Note that reliance on the July 2008 VA opinion of record is not appropriate, as it has been found to be inadequate.

The examiner should then provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any such acquired psychiatric disorder began in service or is related to any disease or injury in service. 

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any currently present left knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present left knee disability.  The examiner should then provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any such left knee disability began in service or is related to any disease or injury in service. 

Note that reliance on the February 2004 VA opinion of record is not appropriate, as it has been found to be inadequate.  The Veteran's credible lay statements regarding his symptoms between service and the present must be considered, and that the law provides that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the action above, review the examination and addendum reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


